Exhibit 10.4

 

SECOND AMENDMENT TO THE
DEFERRED INCOME PLAN FOR TEXTRON EXECUTIVES

 

(Restatement effective January 3, 2010)

 

 

By resolutions adopted on February 25, 2014, the Organization and Compensation
Committee of the Board of Directors of Textron Inc. (the “Committee”) directed
Textron’s Executive Vice President, Human Resources to amend the Deferred Income
Plan for Textron Executives (the “Plan”) to eliminate the Textron matching
contribution credit.  Pursuant to this instruction, Section 2.04(b) of the Plan
(“Textron Company Contributions”) is hereby amended to read in its entirety as
follows, effective for deferral elections made on or after January 1, 2014:

 

(b)                              Textron Company Contribution.  A Schedule A
Participant shall receive a matching contribution credit in his Stock Unit
Account equal to 10% of any Elective Deferred Income that the Participant
allocates initially to his Stock Unit Account, excluding (1) any deferral of
compensation for services performed, or a performance period that begins, after
December 31, 2014, and (2) any deferral of base salary or other compensation
that Textron has not irrevocably designated in writing as eligible.  No matching
contribution credit shall be made for any deferral with respect to which the
services giving rise to the compensation are performed, or the performance
period begins, after December 31, 2014.

 

*          *          *          *          *

 

IN WITNESS WHEREOF, Textron Inc. has caused this amendment to be executed by its
duly authorized officer.

 

 

TEXTRON INC.

 

 

 

 

Dated: March 24, 2014

By

/s/ Cheryl H. Johnson

 

 

Cheryl H. Johnson

 

 

Executive Vice President, Human Resources

 

--------------------------------------------------------------------------------